DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Regarding limitations recited in claims 1, 3-8, and 11, which are directed to a manner of operating the disclosed automatic analyzer, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-8, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawada et al. (US 2005/0011209 A1), in view of Guichard et al. (US 2016/0161155 A1) and Nie et al. (Experimental evaluation on energy performance of innovative clean air heat pump for indoor environment control in summer and winter seasons).
Regarding claim 1, Sawada discloses an automatic analyzer (Fig. 1) comprising:
a first temperature control device configured to control a temperature of a first storage part that keeps a liquid warm (see: absorption type refrigeration machine 6, hot water heat exchanger 27);
a second temperature control device configured to control a temperature of a second storage part that keeps another liquid cool, and including a heat dissipating device in a part (see: air conditioner 1, air-cooling type heat exchanger 14, liquid-cooing type heat exchanger 17);
(see: outdoor unit 10, air-cooling type heat exchanger 14, liquid-cooing type heat exchanger 17);
an exhaust heat passage configured to discharge heat caused from the heat dissipating device in the first space to an outside of the automatic analyzer (see: fan 14B);
a heat transfer passage configured to transfer heat caused from the heat dissipating device in the first space to a second space that accommodates the first storage part, via a first heat medium (see: liquid pipes 61, 62); and
a control means configured to control an amount of heat transferred from inside the first space to the heat transfer passage by controlling a flow rate of the first heat medium (see: valve 63, pump 64).
Sawada does not explicitly disclose a first temperature detection means configured to detect a temperature of the first heat medium.
Guichard teaches an analogous hybrid heat transfer system comprising a temperature monitoring system which is configured to monitor thermal loads in heat pump devices in order to optimize energy efficiency and performance (Fig. 1D).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to incorporate a temperature monitoring system into the device disclosed by Sawada, as taught by Guichard, in order to improve energy efficiency at lower costs while maintaining versatility of performance (Guichard: [0027]).

Nie teaches an analogous heat pump system having an airflow control system comprising a plurality of IRIS dampers and Huba Control pressure transmitters configured for automated feedback operation for optimized energy efficiency (pg. 643-644/2.3. Experimental setup).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate a plurality of IRS dampers and Huba Control pressure transmitters into the device disclosed by modified Sawada, as taught by Nie, since such a modification would have provided for improved air quality and substantially decreased energy consumption (Nie: pg. 649/7. Conclusions).
Regarding claim 3, Sawada further discloses a heat transfer body is disposed at an outer peripheral part of or below a region that holds the liquid in the first storage part (see: liquid pipe which extends into the bottom of hot water heat exchanger 27), and the heat transfer passage heats the heat transfer body via the first heat medium, to indirectly heat the liquid held in the first storage part (see: liquid pipes 61, 62).
Regarding claim 4, Sawada further discloses the heat transfer body has a shape that covers a size in a horizontal direction of a part where the liquid is held, at least at a side of a region that holds the liquid or in a region that holds the liquid (see: liquid pipe which enters into the bottom of hot water heat exchanger 27, extends across, and then exits back out the bottom).
(ABSTRACT, see: heat pump apparatus 1).
Regarding claim 6, Sawada further discloses the second temperature control device is a cooling device (Fig. 1, see: air conditioner 1).
Sawada does not explicitly disclose the second temperature control device is a Peltier device.
Guichard establishes equivalency of a plurality of active cooling systems, including compressors, heat pumps, and Peltier junctions ([0004]).  As the instant specification is silent to unexpected results, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the heat pump based active cooling system of Sawada with a Peltier junction, as taught by Guichard, since such modification would have involved a mere substitution of known equivalent structures.  A substitution of known equivalent structures is generally recognized as being within the level of ordinary skill in the art.  Mere substitution of an equivalent is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958).
Regarding claim 7, Sawada further discloses the control means controls to increase a flow rate of the first heat medium flowing through the heat transfer passage in a case where a temperature detected by the first temperature detection means is lower than a preset target temperature (Fig. 1, see: valve 63 and pump 64, which are fully capable of being used by an operator to perform the recited functions).
(Fig. 1, see: valve 63 and pump 64, which are fully capable of being used by an operator to perform the recited functions).
Regarding claim 11, Sawada does not explicitly disclose the first heat medium is a gas, 39there is provided an air volume ratio control means configured to control an air volume ratio between the exhaust heat passage and the heat transfer passage, and the air volume ratio control means is controlled in a case where a temperature of the first temperature detection means is higher than a target.
Sawada teaches a second heat transfer passage (Fig. 1, see: flue 25) configured to transfer heat from a second heat dissipating device (Fig. 1, see: regenerator 51) to the second space that accommodates the first storage part (Fig. 1, see: hot water heat exchanger 27) via a second gas heat medium (Fig. 1, see: exhaust heat of the micro gas turbine 4), which is controllable by varying the speed of the micro gas turbine (4).  It would have been obvious to one having ordinary skill art, before the effective filing date of the claimed invention, to reconfigure the liquid-cooling heat exchanger for an air-cooling heat exchanger in the device disclosed by Sawada, since it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-8, and 11 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J EOM whose telephone number is (571)270-7075. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J EOM/Primary Examiner, Art Unit 1797